           Case 2:19-cv-01672-RAJ-MLP Document 29 Filed 06/02/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
12                                   AT SEATTLE
13
     RUSSELL SMITHSON,
14
                             Plaintiff,              Case No. C19-1672 RAJ
15
           v.                                        ORDER
16
     SUZI PUCKETT, et al,
17
                             Defendants.
18

19         Having reviewed the Report and Recommendation of the Honorable Michelle L.
     Peterson, United States Magistrate Judge, any objections or responses to that, and the
20
     remaining record, the Court finds and ORDERS:
21
           (1)    The Court ADOPTS the Report and Recommendation.
22         (2)    Defendants Ric Aguilar and University of Washington’s motion to dismiss

23   (dkt. # 20) is GRANTED and Plaintiff’s claims against Defendants Ric Aguilar and
     University of Washington are dismissed with prejudice.



     ORDER - 1
           Case 2:19-cv-01672-RAJ-MLP Document 29 Filed 06/02/20 Page 2 of 2



 1         The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Peterson.
           Dated this 2nd day of June, 2020.
 3

 4

 5
                                                     A
                                                     The Honorable Richard A. Jones
 6                                                   United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
